Gtjerry, J.
1. “Partners doing business under a trade-name that has not been registered as required by law, who have bought and paid for personal property and have taken from the owner a bill of sale therefor in such trade-name, may maintain an action in the trade-name against a tort-feasor who has seized and converted the property to his own use.” Maxwell v. Pierce, 183 Ga. 859 (189 S. E. 847). Under the foregoing ruling, the court did not err in striking the amendment to the defendant’s answer,
2. The special assignments of error in the motion for new trial are without merit.
3. The verdict, in favor of the plaintiff was amply authorized by the evidence, and the refusal of a new trial was not error.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.